
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 32
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Jackson-Lee of
			 Texas submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the historic steps India and
		  Pakistan have taken toward achieving bilateral peace.
	
	
		Whereas the Republic of India achieved its independence
			 from the British Empire on August 15, 1947, is home to some of the most ancient
			 civilizations, and has given birth to 4 major world religions;
		Whereas the Islamic Republic of Pakistan was created on
			 August 14, 1947 and is home to many of the significant sites of the 4,500-year
			 old Indus Valley Civilization;
		Whereas in April 2003 former Indian Prime Minister Atal
			 Behari Vajpayee offered the hand of friendship to Pakistan in a
			 landmark address made in the State of Jammu and Kashmir;
		Whereas on November 23, 2003, the Pakistani Prime Minister
			 M.Z. Jamali announced a unilateral cease-fire by Pakistani forces at the Line
			 of Control to begin on the final night of Ramadan, November 26th;
		Whereas the cease-fire begun on November 26, 2003, was
			 expanded to apply to the entire shared border and has since been made
			 permanent;
		Whereas in February 2004 India and Pakistan began their
			 first formal talks in nearly 3 years, paving the way for full peace
			 talks;
		Whereas in June 2004 India and Pakistan reaffirmed their
			 unilateral moratorium on nuclear weapons tests and set up a hotline to alert
			 each other to potential nuclear risks;
		Whereas in September 2004 India’s Prime Minister Manmohan
			 Singh and Pakistan’s President Pervez Musharraf met for talks in New York on
			 the occasion of the United Nations General Assembly and at the conclusion of
			 these talks they issued a joint statement in which they agreed that on the
			 issue of Jammu and Kashmir possible options for a peaceful, negotiated
			 settlement of the issue should be explored;
		Whereas in April 2005 India and Pakistan launched a
			 landmark bus service across the Line of Control in Jammu and Kashmir, allowing
			 families divided by the Line of Control to be reunited for the first time in
			 nearly 60 years;
		Whereas on April 18, 2005, India and Pakistan concluded a
			 historic 3-day summit in India in which Prime Minister Singh and President
			 Musharraf held meaningful talks on all issues, including the issue of Jammu and
			 Kashmir, and came to a series of agreements to boost trade and cross-border
			 travel;
		Whereas “in this spirit the two leaders addressed the
			 issue of Jammu and Kashmir and agreed to continue these discussions in a
			 sincere and purposeful and forward looking manner for a final settlement” and
			 “they were satisfied with the discussions and expressed their determination to
			 work together to carry forward the process and to bring the benefit of peace to
			 their people” as stated by the joint statement signed by Prime Minister Singh
			 and President Musharraf;
		Whereas both leaders “condemned attempts to disrupt the
			 Srinagar-Muzaffarabad bus service and welcomed its successful
			 operationalisation” and “pledged that they would not allow terrorism to impede
			 the peace process”;
		Whereas both leaders “decided to increase the frequency of
			 the bus service and also decided that trucks would be allowed to use this route
			 to promote trade” and “also agreed to operationalise additional routes
			 including that between Poonch and Rawalakot” and “look forward to early start
			 of the bus service between Amritsar and Lahore and to religious places such as
			 Nankana Sahib” and “agreed to re-establish the Khokhrapar-Munnabao route by 1st
			 January 2006”;
		Whereas at the conclusion of the talks Prime Minister
			 Singh and President Musharraf declared in their joint statement that “conscious
			 of the historic opportunity created by the improved environment in relations
			 and the overwhelming desire of the peoples of the two countries for durable
			 peace and recognizing their responsibility to continue to move forward towards
			 that objective, the two leaders had substantive talks on all issues” and “they
			 determined that the peace process was now irreversible”;
		Whereas Pakistan and India launched a second bus service
			 across the Line of Control in Kashmir on June 20, 2006;
		Whereas on June 30, 2006, India and Pakistan exchanged 56
			 civilian prisoners, including 38 Pakistanis and 19 Indians; and
		Whereas on September 16, 2006, India’s Prime Minister
			 Singh and Pakistan’s President Musharraf met and issued a joint statement which
			 renewed their commitment to the peace process, condemned all acts of terrorism
			 including the recent Mumbai bombings, and agreed to continue their joint search
			 for mutually acceptable options for a peaceful negotiated settlement of all
			 issues between India and Pakistan, including the issue of Jammu and Kashmir:
			 Now, therefore, be it
		
	
		1.Short TitleThis resolution may be cited as the
			 India-Pakistan Peace Resolution.
		2.Recognizing India
			 and PakistanThe House of
			 Representatives—
			(1)congratulates
			 India and Pakistan on taking monumental steps toward achieving a comprehensive
			 peace agreement;
			(2)applauds Prime
			 Minister Singh and President Musharraf for their leadership in bringing their
			 two nations together; and
			(3)calls upon both
			 India and Pakistan to continue down this path of peace so that their children
			 may realize a harmonious future.
			
